         Case 4:21-cv-02571-HSG Document 45 Filed 09/09/21 Page 1 of 4




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   JEFFREY J. PARKER, Cal. Bar No. 155377
 3 WHITNEY JONES ROY, Cal. Bar No. 211541
   ABBY H. MEYER, Cal. Bar No. 294947
 4 LOUISE DYBLE, Cal. Bar No. 312631
   333 South Hope Street, 43rd Floor
 5 Los Angeles, California 90071-1422
   Telephone:    213.620.1780
 6 Facsimile:    213.620.1398
   E mail        jparker@sheppardmullin.com
 7               wroy@sheppardmullin.com
                 ameyer@sheppardmullin.com
 8               ldbyle@sheppardmullin.com

 9 Attorneys for Defendant
   HANSON AGGREGATES MID-PACIFIC,
10 INC., erroneously sued as Lehigh Hanson, Inc.

11                                  UNITED STATES DISTRICT COURT

12                    NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

13 MICHAEL PERLMUTTER,                                  Case 4:21-cv-02571-HSG
   and RHIANNON, on behalf of themselves and
14 all others similarly situated,                       Assigned to: Hon. Haywood S. Gilliam, Jr.

15                     Plaintiff,
                                                        JOINT STIPULATION AND ORDER TO
16            v.                                        CONTINUE CASE MANAGEMENT
                                                        CONFERENCE
17 LEHIGH HANSON, INC. and DOES 1-20,
                                                        Date: September 14, 2021
18                     Defendant.                       Time: 2:00 p.m.
                                                        Courtroom: Oakland Courthouse,
19                                                      Courtroom 2 – 4th Floor
                                                        1301 Clay Street, Oakland, CA 94612
20
                                                        Complaint filed:     April 9, 2021
21

22

23

24

25

26

27

28

                                                    1                  USDC Case 4:21-cv-02571-HSG
     SMRH:4850-3266-9690.1             JOINT STIPULATION AND ORDER TO CONTINUE CMC
         Case 4:21-cv-02571-HSG Document 45 Filed 09/09/21 Page 2 of 4




 1            Pursuant to Local Rules 6-1, 6-2 and 7-12, the Plaintiffs Michael Perlmutter and Rhiannon

 2 (“Plaintiffs”), and Defendant Hanson Aggregates Mid-Pacific, Inc. (“Hanson”), erroneously sued as

 3 Lehigh Hanson, Inc. (“Defendant”), through their undersigned counsel, respectfully submit this

 4 Stipulation and [Proposed] Order to continue the Case Management Conference in this action,

 5 currently scheduled for September 14, 2021 to October 26, 2021 or an available date soon thereafter.

 6 This stipulation is based on the following recitals:

 7            WHEREAS, on September 3, 2021, the Court entered an order setting the Initial Case

 8 Management Conference for September 14, 2021 at 2:00 pm. (Dkt. 43);

 9            WHEREAS, Jeffrey Parker and Whitney Jones Roy, lead trial counsel for Defendant, will

10 be in trial on another matter on September 14, 2021 and expect to be in trial through

11 October 22, 2021;

12            WHEREAS, the Parties have met and conferred and agreed that the Case Management

13 Conference should be continued to October 26, 2021 at 2:00 pm or an available date soon thereafter;

14            WHEREAS, the Parties previously stipulated to extend Defendant’s time to respond to the

15 Complaint (Dkt. 15);

16            WHEREAS, the Court has not entered any other scheduling orders in this case, and therefore

17 the requested continuance does not impact the calendar in this matter;

18            NOW, THEREFORE, by and through their respective counsel of record, the parties hereby

19 stipulate and agree that the Case Management Conference should be continued to October 26, 2021

20 at 2:00 pm or an available date soon thereafter.

21

22

23

24

25

26

27

28

                                                      2                 USDC Case 4:21-cv-02571-HSG
     SMRH:4850-3266-9690.1              JOINT STIPULATION AND ORDER TO CONTINUE CMC
         Case 4:21-cv-02571-HSG Document 45 Filed 09/09/21 Page 3 of 4




 1            IT IS SO STIPULATED.

 2 Dated: September 9, 2021

 3                                         ARIAS SANGUINETTI WANG & TORRIJOS,                  LLP

 4

 5                                         By                         /s/ Arnold C. Wang
                                                                       MIKE M. ARIAS
 6
                                                                     ARNOLD C. WANG
 7
                                                   Attorneys for Plaintiffs MICHAEL PERLMUTTER
 8                                                                    and RHIANNON

 9 Dated: September 9, 2021

10
                                           LIDDLE & DUBIN, P.C.
11

12                                         By                       /s/ Laura L. Sheets
13                                                                 STEVEN D. LIDDLE
                                                                   LAURA L. SHEETS
14                                                                ALBERT J. ASCIUTTO
15                                                 Attorneys for Plaintiffs MICHAEL PERLMUTTER
                                                                     and RHIANNON
16
     Dated: September 9, 2021
17
                                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
18

19
                                           By                         /s/ Abby H. Meyer
20                                                                  JEFFREY J. PARKER
                                                                   WHITNEY JONES ROY
21                                                                    ABBY H. MEYER
22                                                                    LOUISE DYBLE

23                                                              Attorneys for Defendant
                                                      HANSON AGGREGATES MID-PACIFIC, INC.,
24                                                       erroneously sued as Lehigh Hanson, Inc.
25
                                                ATTESTATION
26
              Pursuant to Local Rule 5-1(i)(3), I attest that all other signatories listed, and on whose
27
     behalf this filing is submitted, concur in the filing’s content and have authorized the filing.
28
              Dated: September 9, 2021                               /s/ Abby H. Meyer
                                                         3                USDC Case 4:21-cv-02571-HSG
     SMRH:4850-3266-9690.1                JOINT STIPULATION AND ORDER TO CONTINUE CMC
         Case 4:21-cv-02571-HSG Document 45 Filed 09/09/21 Page 4 of 4




 1
                                  CASE MANAGEMENT ORDER
 2

 3
              The above JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE
 4
     MANAGEMENT CONFERENCE is approved and all parties shall comply with its provisions.
 5

 6
              IT IS SO ORDERED.
 7

 8
      Dated: 9/9/2021
 9

10                                                  UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                4                  USDC Case 4:21-cv-02571-HSG
     SMRH:4850-3266-9690.1         JOINT STIPULATION AND ORDER TO CONTINUE CMC
